Citation Nr: 0944638	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, to include as a result of 
herbicide exposure.

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as a result of 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 Regional Office (RO) in 
Indianapolis, Indiana rating decision. 

The Board notes the Veteran requested a hearing before the 
Board in his March 2005 substantive appeal form, but the 
Veteran failed to appear for his hearing despite multiple 
proper notices being sent to his last known address.  The 
Veteran has not indicated good cause for missing his hearing 
nor has he requested the hearing be rescheduled.  
Accordingly, the Board deems the Veteran's hearing request 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral upper and lower extremity peripheral neuropathy.  
After a thorough review of the Veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims. 

The Board notes that the Veteran was afforded a VA 
examination in September 2003.  The examiner noted review of 
the claims file and stated the Veteran reported diagnosis of 
peripheral neuropathy two years previously.  The Veteran 
reported a history of numbness, tingling, and weakness in 
first the legs and later in the hands and arms.  The Veteran 
reported current weakness in his arms and legs.  The examiner 
diagnosed bilateral upper and lower extremity peripheral 
neuropathy.  

The examiner did not, however, provide an opinion as to 
etiology of the peripheral neuropathy.  Moreover, while the 
examiner did note the Veteran's report of diagnosis only two 
years prior to the examination, the examiner failed to 
mention or discuss the multiple treatment records, beginning 
from at least April 1984 and including an October 1989 Agent 
Orange examination, with complaints of weakness, tingling, 
and/or numbness in the extremities. 

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
held that, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one.  Therefore, despite the lengthy procedural 
history of this appeal, the Board finds that it must be 
remanded for a clarifying addendum from the VA examiner, or, 
if necessary, a new examiner.  See Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from October 2006 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from the VAMC in Chicago, 
Illinois and CBOC in Crown Point, Indiana 
from October 2006 to the present.  Any 
negative responses should be documented in 
the file and the Veteran must be provided 
with an opportunity to provide such 
medical records.

2.  After the above evidence is obtained, 
to the extent available, the RO should 
make arrangements for the claims file to 
be sent to the same examiner that 
conducted the September 2003 VA 
examination.  If the same September 2003 
VA examiner is not available, then the 
claims file should be provided to another 
appropriate examiner.  The examiner should 
be asked to issue an addendum to the 
September 2003 examination report.  
Specifically, the examiner should be asked 
to review the Veteran's complete claims 
file, to include the April 1984 VA 
treatment record documenting weakness and 
tingling in the Veteran's upper and lower 
extremities, the October 1989 Agent Orange 
examination, the June 2003 VA treatment 
record documenting upper and lower 
extremity tingling and burning with onset 
a few years previously, and all other 
relevant records.  After reviewing the 
claims file, the examiner should state 
whether it is as least as likely as not 
(50 percent probability or more) that any 
current upper or lower peripheral 
neuropathy disability is related to any 
disease or injury incurred in or 
aggravated by service, to include exposure 
to herbicides.    
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

3.  After the above is complete, 
readjudicate the Veteran's claims.  If one 
or both of the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


